UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
ECSON CAIMITE,

                        Plaintiff,                  9:17-cv-919
                                                    (GLS/CFH)
                 v.

D. VENETTOZZI et al.,

                        Defendants.
APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF:
ECSON CAIMITE
Plaintiff Pro Se
01-A-2313
Greene Correctional Facility
P.O. Box 975
Coxsackie, New York 12051

FOR DEFENDANTS:
HON. BARBARA D. UNDERWOOD                MATTHEW P. REED
New York Attorney General                Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge


                                     ORDER

     The above-captioned matter comes to this court following a Report-

Recommendation and Order by Magistrate Judge Christian F. Hummel

duly filed on October 29, 2018. (Dkt. No. 28.) Following fourteen days
from the service thereof, the Clerk has sent the file, including any and all

objections filed by the parties herein.

      No objections having been filed, and the court having reviewed the

Report-Recommendation and Order for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No.

28) is ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion to dismiss (Dkt. No. 19) is

GRANTED in part and DENIED in part as follows:

              GRANTED as to the following claims, which are DISMISSED:

(1) plaintiff’s Fourteenth Amendment due process claim against defendants

E.F. Corbett and D. Venettozzi; (2) plaintiff’s Eighth Amendment conditions

of confinement claim against all defendants; and (3) plaintiff’s state law

claims; and

      DENIED in all other respects, leaving only plaintiff’s Fourteenth

Amendment due process claim against defendants J.A. Esgrow and A.

Rodriguez; and it is further

      ORDERED that the Clerk is directed to terminate Corbett and

Venettozzi from this action; and

      ORDERED that the Clerk provide a copy of this Order to the parties

                                          2
in accordance with the Local Rules.

IT IS SO ORDERED.

November 20, 2018
Albany, New York




                                      3
